DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 04/27/2022, with respect to the rejection of claims 3, 10, 12, 14, 16 have been fully considered and are persuasive.  The rejection of claims 3, 10, 12, 14, 16 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2, 4, 7-9, 11, 13, and 15 directed to Groups 1-2 that were non-elected without traverse.  Accordingly, claims 1-2, 4, 7-9, 11, 13, and 15 been cancelled.

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 3, 10, 12, 14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 3, the prior art fails to teach or suggest, alone or in combination:
A small electronic device comprising: an actuation component that operates using an electromagnetic force; a power-receiving coil for wireless power transmission; a power storage device having a positive electrode and a negative electrode; and a case in which the actuation component, the power-receiving coil and the power storage device are stored, wherein the power storage device is formed of a non-magnetic body and includes an exterior body formed of non-magnetic stainless steel, Application No. 16/061,621Atty. Docket No. 055108-501N01US Reply to Office Action of December 29, 2021 wherein the exterior body includes a positive electrode can that is electrically connected to the positive electrode, and a negative electrode can that is electrically connected to the negative electrode, and wherein an inner surface of the positive electrode can includes: a first region having a protective film formed of a material including at least one of carbon and aluminum that directly contacts an electrolytic solution of the power storage device, and a second region that indirectly contacts the electrolytic solution located between the positive electrode can and the positive electrode.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the power storage device is formed of a non-magnetic body and includes an exterior body formed of non-magnetic stainless steel, Application No. 16/061,621Atty. Docket No. 055108-501N01US Reply to Office Action of December 29, 2021 wherein the exterior body includes a positive electrode can that is electrically connected to the positive electrode, and a negative electrode can that is electrically connected to the negative electrode, and wherein an inner surface of the positive electrode can includes: a first region having a protective film formed of a material including at least one of carbon and aluminum that directly contacts an electrolytic solution of the power storage device, and a second region that indirectly contacts the electrolytic solution located between the positive electrode can and the positive electrode” in combination with the other claim limitations. 

Cited Prior Art
AOKI et al (US 2009/0253999) teaches relevant art in Fig. 2.
Fujiwar et al (US 4709303) teaches relevant art in Fig. 6.
CHAE (US 2018/0259914) teaches relevant art in Fig. 4.
Itahashi et al (US 2008/0094777) teaches relevant art in Fig. 1.
Belsky et al (US 2008/0275430) teaches relevant art in Fig. 3-6A.
Ashizaki et al (US 2010/0252314) teaches relevant art in Fig. 2-3.
SUGAYA et al (US 2015/0263335) teaches relevant art in Fig. 2.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848